                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

  RANDALL WADE COOPER,                         )
                                               )
               Plaintiff,                      )
                                               )
  v.                                           )      No.:     2:19-CV-208-TAV-CRW
                                               )
  STEVE LAWSON, et al.,                        )
                                               )
               Defendants.                     )


                                          ORDER

        This civil matter is before the Court on two Reports and Recommendations

  (R&Rs) entered by United States Magistrate Judge Cynthia R. Wyrick on December 20,

  2019, and April 6, 2020, respectively [Docs. 8 & 19], as well as plaintiff’s motion for

  extension of time to comply with the R&Rs [Doc. 22]. The December R&R regards

  plaintiff’s motion to appoint counsel [Doc. 7], while the April R&R discusses the

  viability of plaintiff’s amended complaint [Doc. 17].

        The magistrate judge’s December 20, 2019 R&R recommended that plaintiff’s

  complaint be dismissed for failure to state a claim and his motion to appoint counsel be

  denied [Doc. 8]. Plaintiff subsequently filed a motion he titled a “motion to extend time

  for filing objections” [Doc. 11] but which the magistrate judge properly construed as a

  motion for additional time to file an amended complaint. The magistrate granted plaintiff

  an opportunity to file an amended complaint and vacated that portion of her previously

  entered R&R recommending dismissal; she did not vacate her recommendation that

  plaintiff’s motion to appoint counsel be denied [Doc. 18].



Case 2:19-cv-00208-TAV-CRW Document 23 Filed 05/06/20 Page 1 of 3 PageID #: 107
         In her more recent R&R examining the sufficiency of plaintiff’s amended

  complaint, the magistrate judge recommends that:

         1.     The actions brought against defendants Bradley County,
                Tennessee, Bradley County Sherriff’s Department, and
                Sheriff Steve Lawson be dismissed;
         2.     The actions brought against the remaining defendants, Chad
                Nave, Corey Loftis, Emary Bryant, Mario Santos, and Eric
                Geren, be allowed to proceed;
         3.     The Clerk of Court be directed to send plaintiff service
                packets (a blank summons and USM-285 form) for the
                remaining defendants; and
         4.     Plaintiff be ordered to complete the service packets and return
                them to the Clerk’s Office within twenty (20) days of receipt
                of the district court’s order, to be signed and sealed by the
                Clerk and forwarded to the U.S. Marshal for service.

         There have been no timely objections to either R&R filed, and enough time has

  passed since the filing of the R&Rs to treat any objections as having been waived. See 28

  U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(d), 72(b).

         After careful review of the matter, the Court agrees with the magistrate judge’s

  recommendations. Accordingly, the Court ACCEPTS the non-vacated portion of the

  December 20, 2019 R&R [Doc. 8] pursuant to 28 U.S.C. § 636(b)(1) in that it will

  DENY plaintiff’s motion to appoint counsel [Doc. 7]. The Court also ACCEPTS in full

  the Apr. 6, 2020 R&R [Doc. 19] pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

  follows:

         1.     The actions brought against defendants Bradley County,
                Bradley County Sherriff’s Department, and Sheriff Lawson
                are DISMISSED;
         2.     The actions brought against the remaining defendants,
                defendants Nave, Loftis, Bryant, Santos, and Geren, shall
                proceed;
                                               2



Case 2:19-cv-00208-TAV-CRW Document 23 Filed 05/06/20 Page 2 of 3 PageID #: 108
         3.     The Clerk of Court is DIRECTED to send plaintiff service
                packets (a blank summons and Form USM-285) for the
                remaining defendants; and
         4.     Plaintiff is ORDERED to complete the service packets and
                return them to the Clerk’s Office within twenty (20) days of
                receipt of this order, to be signed and sealed by the Clerk and
                forwarded to the U.S. Marshal for service.

         Plaintiff’s motion for extension of time to comply with the R&R [Doc. 22] is

  DENIED as moot. The Court echoes the magistrate’s admonition to plaintiff that failure

  to timely return the complete service packets will result in dismissal of his entire suit.

         IT IS SO ORDERED.


                                      s/ Thomas A. Varlan
                                      UNITED STATES DISTRICT JUDGE




                                                3



Case 2:19-cv-00208-TAV-CRW Document 23 Filed 05/06/20 Page 3 of 3 PageID #: 109
